
	
		I
		112th CONGRESS
		1st Session
		H. R. 133
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Holt (for himself
			 and Ms. Linda T. Sanchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for equity investments in high technology small
		  business concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Jobs From Innovative Small
			 Businesses Act of 2011.
		2.Credit for
			 investments in small technology innovation companies
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.High technology
				investment tax credit
						(a)Allowance of
				creditFor purposes of
				section 38, the high technology investment tax credit determined under this
				section for the taxable year is an amount equal to 20 percent of the amount
				paid by the taxpayer during such year to acquire a qualified equity investment
				in a qualified high technology small business concern.
						(b)Maximum
				credit
							(1)In
				generalThe taxpayer’s credit determined under this section for
				the taxable year shall not exceed the excess (if any) of—
								(A)$100,000,
				over
								(B)the taxpayer’s
				(and any predecessor’s) aggregate credit determined under this section for all
				prior taxable years.
								(2)Related
				parties
								(A)In
				generalFor purposes of paragraph (1), all related persons shall
				be treated as 1 person, and the dollar amount in paragraph (1)(A) shall be
				allocated among such persons under regulations prescribed by the
				Secretary.
								(B)Related
				personsA person shall be treated as related to another person if
				the relationship between such persons would result in the disallowance of
				losses under section 267 or 707(b).
								(c)DefinitionsFor purposes of this section—
							(1)Qualified equity
				investment
								(A)In
				generalThe term
				qualified equity investment means any equity investment in a
				qualified high technology small business concern if—
									(i)such investment is
				acquired by the taxpayer at its original issue (directly or through an
				underwriter) solely in exchange for cash, and
									(ii)such investment
				is designated for purposes of this section by such concern.
									(B)Equity
				investmentThe term
				equity investment means—
									(i)any stock (other
				than nonqualified preferred stock as defined in section 351(g)(2)) in an entity
				which is a corporation, and
									(ii)any capital
				interest in an entity which is a partnership.
									(C)RedemptionsA rule similar to the rule of section
				1202(c)(3) shall apply for purposes of this subsection.
								(2)Qualified high
				technology small business concernThe term qualified high technology
				small business concern means, with respect to any taxable year, any
				small business concern (as defined in section 3 of the Small Business Act)
				if—
								(A)such concern
				employs an average of fewer than 500 employees on business days during such
				year, and
								(B)at least 50 percent of the gross
				expenditures of such entity for such year are research or experimental
				expenditures under section 174.
								(d)National
				limitation on amount of investments designated
							(1)In
				generalThere is a high technology investment tax credit
				limitation for each calendar year. Such limitation is—
								(A)$500,000,000 for
				2011,
								(B)$750,000,000 for
				2012 and 2013, and
								(C)$1,000,000,000 for
				2014 and 2015.
								(2)Allocation of
				limitationThe limitation
				under paragraph (1) shall be allocated by the Secretary among qualified high
				technology small business concerns selected by the Secretary.
							(3)Carryover of
				unused limitationIf the high technology investment tax credit
				limitation for any calendar year exceeds the aggregate amount allocated under
				paragraph (2) for such year, such limitation for the succeeding calendar year
				shall be increased by the amount of such excess. No amount may be carried under
				the preceding sentence to any calendar year after 2021.
							(e)Certain
				taxpayers not eligibleNo
				credit shall be determined under this section for any equity investment in any
				qualified high technology small business concern made by any individual who, at
				the time of the investment, is—
							(1)an employee of
				such concern, or
							(2)a member of the
				family (within the meaning of section 267(c)(4)) of an employee of such
				concern.
							(f)Basis
				reductionThe basis of any
				qualified equity investment shall be reduced by the amount of any credit
				determined under this section with respect to such investment. This subsection
				shall not apply for purposes of sections 1202, 1400B, and 1400F.
						(g)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations—
							(1)which prevent the
				abuse of the purposes of this section,
							(2)which impose
				appropriate reporting requirements, and
							(3)which apply the
				provisions of this section to newly formed
				entities.
							.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the high technology investment tax credit
				determined under section
				45S.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					Sec. 45S. High technology
				investment tax credit..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 investments made after December 31, 2010, in taxable years ending after such
			 date.
			
